                                     Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 1 of 19
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Louis Sklarz                                                                                                UNITED STATES d/b/a Crescenz Veterans Administration Medical
1425 Horsham Road North Wales, PA 19454                                                                     Center U.S. Department of Justice, 950 Pennsylvania Avenue, NW
                                                                                                            Washington, District of Columbia 20530
    (b) County of Residence of First Listed Plaintiff             Montgomery County                          County of Residence of First Listed Defendant Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Barry G. Magen, Esq., Kline & Specter, PC
1525 Locust Street
Philadelphia, PA 19102        215-772-1339

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. §1346
VI. CAUSE OF ACTION Brief description of cause:
                                           Negligence of defendants, including failure to remove foreign body, resulted in bilateral below the knee amputation
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/18/2021                                                              /s/ Barry Magen
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 2 of 19

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
             Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 3 of 19




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LOUIS SKLARZ                                          CIVIL ACTION NO.
  1425 Horsham Road
  North Wales, PA 19454.
       v.

  UNITED STATES d/b/a Crescenz
  Veterans Administration Medical Center
  U.S. Department of Justice
  950 Pennsylvania Avenue, NW
  Washington, District of Columbia 20530


                                           COMPLAINT

        Plaintiff, Louis Sklarz, files this Complaint against Defendant United States. In support

thereof, Plaintiff alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This case sounding in medical malpractice involves a claim for personal injury

brought against the United States under Section (b)(1) of the Federal Tort Claims Act (“FTCA”),

42 U.S.C. §1346. Jurisdiction is based on 28 U.S.C. §1331 (federal question), 42 U.S.C. §1346,

et seq. (FTCA litigation) and 28 U.S.C. §1367 (supplemental jurisdiction).

        2.      This matter is brought under the Federal Tort Claims Act.

        3.      Venue is proper because the Plaintiff resides in this judicial district.

                                          THE PARTIES

       4.       Plaintiff, Louis Sklarz, is an individual and adult citizen of the Commonwealth of

Pennsylvania residing therein at 1425 Horsham Road, North Wales, PA 19454.

        5.      Defendant United States d/b/a Crescenz Veterans Administration Medical Center

(“Philadelphia VAMC”) is a hospital and health care facility for veterans. The Philadelphia
            Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 4 of 19




VAMC maintains its principal place of business at 3900 Woodland Avenue, Philadelphia,

Pennsylvania 19104. The Philadelphia VAMC is responsible for the conduct of Eric Farabaugh,

MD, Rachel Rivera, RN, Eric Espinosa, RN, Eric Netland, MD, Cecilia Roman, DO, Scott

Damrauer, MD, Michael Golden, MD, Pasquale Anthony Colavita, DO, Anne Sonoga, DPM,

Marija Ugrinich, DPM, Phuong Tran, RN, Thomas Dency, RN, Marlene Theodore, RN, Rova

Montero, RN, Maria Abillar, RN, Dipti Zaveri, RN, Reny Panthi-Abraham, RN, Lisa Witherspoon,

RN, Catherine Anuma, RN, Lisa Ottley-Brunson, RN, Carmen Ruscalleda, RN, Jiji Sobin, RN,

Sophy Sabu, RN, Joselito Delos Santos, RN, Michelle Whiteman, RN, Alicia Halina, RN, Felicia

Hairston, RN, Megan Barracks, RN, Cecilia Tatlonghari, RN, Tamara Lewis, RN, Gift Amoateng-

Aidoo, RN, Leah Bowlin, MD, Alfred Schupp, MD, Matthew Amodeo, MD, Mark Wenneker,

MD, Keith Robinson, MD, Randall Swanson, MD, Dennis Parathundil, DPM, Karen Galli, DPM,

Lindsay Hummel, DPM, James Ritter, DPM, Nicholas Perfetti, DPM, Lilliam Pomales-Negron,

PT, Nicole Petti, OT, Meredith Julia, OT, Jazmine Alvarez, OT, Dianna Smith, OT, as well as all

other employees, agents, ostensible agents, workmen, and servants. As stated more fully set forth

herein, the claim asserted against this Defendant is for professional negligence of its employees,

agents and ostensible agents. As stated more fully herein, a claim for direct corporate negligence

is also asserted against this Defendant.

       6.      In doing the acts alleged herein, Eric Farabaugh, MD, Rachel Rivera, RN, Eric

Espinosa, RN, Eric Netland, MD, Cecilia Roman, DO, Michael Golden, MD, Scott Damrauer,

MD, Pasquale Anthony Colavita, DO, Anne Sonoga, DPM, Marija Ugrinich, DPM, Phuong Tran,

RN, Thomas Dency, RN, Marlene Theodore, RN, Rova Montero, RN, Maria Abillar, RN, Dipti

Zaveri, RN, Reny Panthi-Abraham, RN, Lisa Witherspoon, RN, Catherine Anuma, RN, Lisa

Ottley-Brunson, RN, Carmen Ruscalleda, RN, Jiji Sobin, RN, Sophy Sabu, RN, Joselito Delos

                                                2
            Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 5 of 19




Santos, RN, Michelle Whiteman, RN, Alicia Halina, RN, Felicia Hairston, RN, Megan Barracks,

RN, Cecilia Tatlonghari, RN, Tamara Lewis, RN, Gift Amoateng-Aidoo, RN, Leah Bowlin, MD,

Alfred Schupp, MD, Matthew Amodeo, MD, Mark Wenneker, MD, Keith Robinson, MD, Randall

Swanson, MD, Dennis Parathundil, DPM, Karen Galli, DPM, Lindsay Hummel, DPM, James

Ritter, DPM, Nicholas Perfetti, DPM, Lilliam Pomales-Negron, PT, Nicole Petti, OT, Meredith

Julia, OT, Jazmine Alvarez, OT, Dianna Smith, OT, were acting as the employees and /or actual,

apparent and/or ostensible agents of Defendant United States, that is Philadelphia VAMC, acting

within the course and scope of their agency and/or employment with Defendant, United States and

Philadelphia VAMC.

       7.      All physicians, specialists, fellows, residents, nurses, technicians, and/or other

professional and non-professional personnel of the United States and specifically Philadelphia

VAMC, including but not limited to Eric Farabaugh, MD, Rachel Rivera, RN, Eric Espinosa, RN,

Eric Netland, MD, Cecilia Roman, DO, Scott Damrauer, MD, Michael Golden, MD, Pasquale

Anthony Colavita, DO, Anne Sonoga, DPM, Marija Ugrinich, DPM, Phuong Tran, RN, Thomas

Dency, RN, Marlene Theodore, RN, Rova Montero, RN, Maria Abillar, RN, Dipti Zaveri, RN,

Reny Panthi-Abraham, RN, Lisa Witherspoon, RN, Catherine Anuma, RN, Lisa Ottley-Brunson,

RN, Carmen Ruscalleda, RN, Jiji Sobin, RN, Sophy Sabu, RN, Joselito Delos Santos, RN,

Michelle Whiteman, RN, Alicia Halina, RN, Felicia Hairston, RN, Megan Barracks, RN, Cecilia

Tatlonghari, RN, Tamara Lewis, RN, Gift Amoateng-Aidoo, RN, Leah Bowlin, MD, Alfred

Schupp, MD, Matthew Amodeo, MD, Mark Wenneker, MD, Keith Robinson, MD, Randall

Swanson, MD, Dennis Parathundil, DPM, Karen Galli, DPM, Lindsay Hummel, DPM, James

Ritter, DPM, Nicholas Perfetti, DPM, Lilliam Pomales-Negron, PT, Nicole Petti, OT, Meredith

Julia, OT, Jazmine Alvarez, OT, Dianna Smith, OT, who are responsible for monitoring, treating,

                                               3
            Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 6 of 19




and caring for Louis Sklarz from May 13, 2019 to November 18, 2019 were acting as duly

authorized, actual, apparent and/or ostensible agents, servants, and/or employees of Defendant

United States and Philadelphia VAMC, and acted within the scope of their employment and/or

actual, apparent and/or ostensible agency with Defendant, United States and/or Philadelphia

VAMC. The identity and/or actions of any other individuals involved in Louis Sklarz’ care cannot

be ascertained from the medical records, and this information is in the exclusive custody and

control of Defendant and will be the subject of discovery.

       8.       At all times relevant hereto, Louis Sklarz was under the medical care, treatment,

and attendance of Defendant directly or through its agents, servants and/or employees, including

ostensible agents identified above and under their direct control or right to control.

                                  GENERAL ALLEGATIONS

       9.       Mr. Sklarz presented to the Emergency Department at the Philadelphia VAMC on

May 13, 2019.

       10.      Eric Farabaugh, MD was the Emergency Medicine physician responsible for Mr.

Sklarz on May 13, 2019.

       11.      Mr. Sklarz complained of left foot pain.

       12.      An x-ray was performed which demonstrated a 14 mm. metallic foreign body in

Mr. Sklarz’ left foot.

       13.      Dr. Farabaugh failed to recognize and remove the metallic foreign body

embedded in Mr. Sklarz’ foot despite it being described in the report of the x-ray.

       14.      Mr. Sklarz was discharged to his home by Dr. Farabaugh and the foreign body

remained embedded in his foot.



                                                  4
             Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 7 of 19




        15.      Discharge Instructions indicated that Mr. Sklarz was to follow up with his

primary care physician and that he had an appointment with the Veterans Administration

Podiatry Service on May 22, 2019.

        16.      On May 14, 2019, Mr. Sklarz called his primary care physician, Cecilia Roman,

DO, because he was having severe pain in his foot that was not relieved with Tylenol.

        17.      Dr. Roman instructed Mr. Sklarz that she would not prescribe opioid pain

medication and instructed him to follow the recommendations from the Philadelphia VAMC

Emergency Department.

        18.      Mr. Sklarz presented to the VA Podiatry Service on May 22, 2019.

        19.      Mr. Sklarz was treated by Susan Gamble, DPM on May 22, 2019.

        20.      Mr. Sklarz had fever, chills, loss of appetite and severe pain and swelling in his

left foot.

        21.      On examination, the left foot was severely edematous with gangrenous changes in

the left third toe.

        22.      An abscess on the plantar aspect of the left foot was discovered and purulent

discharge was expressed.

        23.      When Dr. Gamble attempted to remove the foreign body with a hemostat in the

clinic, she documented that she removed something which fell on the floor and could not be

recovered.

        24.      Stat x-rays of the foot were subsequently obtained and demonstrated gas from the

third interspace to above the ankle.

        25.      Mr. Sklarz was diagnosed with necrotizing fasciitis.



                                                   5
          Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 8 of 19




       26.      Mr. Sklarz was taken for emergent left below the knee guillotine amputation on

May 22, 2019.

       27.      Mr. Sklarz was transferred to the Hospital of the University of Pennsylvania for

hyperbaric treatment on May 25, 2019.

       28.      On May 27, 2019, Mr. Sklarz underwent completion below the knee amputation.

       29.      While at the Hospital of the University of Pennsylvania, Mr. Sklarz developed a

right heel pressure ulcer.

       30.      Mr. Sklarz was transferred back to the Philadelphia VAMC on June 7, 2019.

       31.      Upon his return to the Philadelphia VAMC, Mr. Sklarz was treated by Michael

Golden, MD, Scott Damrauer, MD, Pasquale Anthony Colavita, DO, Anne Sonoga, DPM, Marija

Ugrinich, DPM, Phuong Tran, RN, Thomas Dency, RN, Marlene Theodore, RN, Rova Montero,

RN, Maria Abillar, RN, Dipti Zaveri, RN, Reny Panthi-Abraham, RN, Lisa Witherspoon, RN,

Catherine Anuma, RN, Lisa Ottley-Brunson, RN, Carmen Ruscalleda, RN, Jiji Sobin, RN, Sophy

Sabu, RN, Joselito Delos Santos, RN, Michelle Whiteman, RN, Alicia Halina, RN, Felicia

Hairston, RN, Megan Barracks, RN, Cecilia Tatlonghari, RN, Tamara Lewis, RN, Gift Amoateng-

Aidoo, RN, Leah Bowlin, MD, Alfred Schupp, MD, Matthew Amodeo, MD, Mark Wenneker,

MD, Keith Robinson, MD, Randall Swanson, MD, Dennis Parathundil, DPM, Karen Galli, DPM,

Lindsay Hummel, DPM, James Ritter, DPM, Nicholas Perfetti, DPM, Lilliam Pomales-Negron,

PT, Nicole Petti, Meredith Julia, OT, Jazmine Alvarez, OT, Dianna Smith, OT and others for

whom the Philadelphia VAMC employed and/or had control and/or right of control.

       32.      While at the Philadelphia VAMC, Mr. Sklarz’ right lower extremity was wrapped

too tight with bandages, including ACE wraps, which caused him to develop new ulcers on his

right foot and impaired the healing of his right heel pressure ulcer and caused it to worsen.

                                                 6
          Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 9 of 19




       33.     Mr. Sklarz underwent right lower extremity below the knee amputation on

November 7, 2019.

       34.     As set forth more fully below, the care and treatment provided by Defendants and

their agents, servants, and/or employees to Plaintiff, as set forth herein, was negligent and deviated

from accepted standards of medical care, caused and/or increased the risk of harm, and was a

factual cause that resulted in Plaintiffs suffering catastrophic injuries, including the following:

                   a. Bilateral below the knee amputations;

                   b. Necrotizing fasciitis;

                   c. Gas gangrene;

                   d. Infection and sepsis;

                   e. Right heel ulcer;

                   f. Multiple right foot ulcers;

                   g. Osteomyelitis;

                   h. Requirement for long term medical and nursing care;

                   i. Pain and suffering;

                   j. Disfigurement;

                   k. Embarrassment and humiliation;

                   l. Emotional distress;

                   m. Loss of life’s pleasures;

                   n. Medical expenses; and

                   o. Other additional expenses.

       35.     Plaintiff, Louis Sklarz seeks the full measure of economic and noneconomic

damages under Pennsylvania law, including, without limitation, pain and suffering, past and future

                                                  7
         Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 10 of 19




medical expenses, disfigurement, humiliation, emotional distress, loss of future economic

horizons, and loss of enjoyment of life and life’s pleasures.

       36.      Plaintiff, Louis Sklarz’ permanent and catastrophic injuries are due to the

negligence of the Defendant, and not any act or failure to act by Plaintiff.

                          COUNT I – NEGLIGENCE
                       LOUIS SKLARZ v. UNITED STATES
        d/b/a CRESCENZ VETERAN’S ADMINISTRATION MEDICAL CENTER

       37.      The preceding paragraphs of this Complaint are incorporated as though fully set

forth herein.

       38.      The negligence of Defendant United States d/b/a Crescenz Veterans Administration

Medical Center, by and through its employees, servants, agents, and/or apparent agents, ostensible

agents and/or workmen, consists of one or more of the following:

                a. Failure to timely and properly treat the left foot metallic foreign
                   body;

                b. Failure to timely and properly remove the left foot metallic
                   foreign body;

                c. Failure to timely and properly administer antibiotics;

                d. Failure to timely and properly evaluate, assess, monitor and treat
                   Mr. Sklarz’ condition;

                e. Failure to perform timely and complete physical examinations;

                f. Failure to timely and properly review medical records and
                   reports;

                g. Failure of health care providers to timely and properly
                   communicate important information;

                h. Failure to order, recommend, and/or perform appropriate and
                   timely diagnostic studies, tests, and/or procedures;

                i. Failure to properly treat right lower extremity ulcers;

                                                  8
         Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 11 of 19




               j. Failure to apply appropriate dressings to right lower extremity
                  ulcers;

               k. Negligently wrapping Mr. Sklarz’ right lower extremity in such
                  a manner as to cause pressure ulcers, impair healing and
                  exacerbate his condition;

               l. Failure to discontinue compression dressings in light of Mr.
                  Sklarz’ condition;

               m. Failure to properly supervise nurses, residents, fellows,
                  therapists and other providers;

               n. Failure to timely and properly examine and treat Louis Sklarz;

               o. Failure to respond appropriately to Louis Sklarz’ worsening
                  condition;

               p. Failure to timely and properly treat Louis Sklarz’ right lower
                  extremity ulcers and/or right lower extremity swelling;

               q. Failure to timely and appropriately communicate Louis Sklarz’
                  condition among medical providers; and

               r. Failure to adhere to all policies, practices and/or procedures to
                  ensure timely and appropriate diagnosis and treatment of
                  patients presenting with foreign bodies.

       39.     The negligence of Defendant United States d/b/a Crescenz Veterans Administration

Medical Center, by and through its aforementioned agents, servants, workmen and/or employees

as set forth above, caused the injuries and damages suffered by Plaintiff, Louis Sklarz.

       40.     Injuries to Plaintiff, Louis Sklarz were caused solely by the negligence of

Defendant United States d/b/a Crescenz Veterans Administration Medical Center, and were not

caused or contributed thereto by any negligence on the part of Plaintiff.

               41.     WHEREFORE, Plaintiff respectfully demands judgment in his favor and

       against Defendants, individually, jointly and severally, in an amount in excess of the



                                                 9
         Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 12 of 19




       applicable arbitration limits, including interest, cost of suit, delay damages and such other

       relief as this Honorable Court may deem appropriate.

                     COUNT II – CORPORATE NEGLIGENCE
                       LOUIS SKLARZ v. UNITED STATES
        d/b/a CRESCENZ VETERAN’S ADMINISTRATION MEDICAL CENTER

       42.      The preceding paragraphs of this Complaint are incorporated as though fully set

forth herein.

       43.      The corporate negligence arising out of the medical evaluation, care, and treatment

rendered to Plaintiff by the corporate Defendants consists of one or more of the following:

                   a. failure to oversee all persons who practiced medicine within the four walls
                      of the Crescenz Veteran’s Administration Medical Center to ensure the
                      appropriate evaluation and management of Plaintiff so as to avoid the
                      injuries sustained by him;

                   b. failure to formulate, adopt, and enforce adequate rules and policies to ensure
                      quality care for Plaintiff so as to avoid the injuries sustained by him;

                   c. failure to select and retain physicians, mid-level providers, therapists
                      and/or nursing staff competent in the evaluation, management and
                      treatment of patients at risk for development of lower extremity ulcers
                      and/or who have lower extremity ulcers;

                   d. failure to formulate, adopt, and/or enforce adequate rules and policies to
                      ensure that patients, such as Louis Sklarz, who have foreign bodies
                      identified by x-ray, be timely diagnosed and treated in an appropriate
                      manner and to ensure that the foreign body is timely and properly treated
                      and removed;

                   e. failure to formulate, adopt, and/or enforce adequate rules and policies to
                      ensure that Emergency Department records and reports be properly
                      communicated to primary care physicians so that patients, such as Louis
                      Sklarz, who have foreign bodies identified by x-ray, can be timely
                      diagnosed and treated in an appropriate manner and to ensure that the
                      foreign body is timely and properly treated and removed;

                   f. failure to formulate, adopt, and/or enforce adequate rules and policies to
                      ensure that primary care physicians appropriately evaluate, assess and
                      examine their patients following treatment in the Emergency Department;
                                                10
Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 13 of 19




       g. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure that primary care physicians appropriately review pertinent records
          and reports for their patients following treatment in the Emergency
          Department;

       h. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure that patients such as Louis Sklarz, be timely diagnosed and treated
          in an appropriate manner so that lower extremity ulcers do not occur
          and/or worsen and/or progress;

       i. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure that patients such as Louis Sklarz, who experience lower extremity
          ulcers, receive prompt and appropriate treatment;

       j. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure that an attending physician is promptly notified when patients such
          as Louis Sklarz are found to have a foreign body that requires removal;

       k. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure that patients such as Louis Sklarz, receive appropriate evaluations
          from an attending physician;

       l. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure that patients such as Louis Sklarz, receive timely and appropriate
          imaging studies and laboratory testing;

       m. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure appropriate communication among the medical providers involved
          in treatment and care to ensure appropriate continuity and quality of care;

       n. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure appropriate communication among the medical providers involved
          in treatment and care to ensure appropriate supervision of lower level
          providers and ensure quality of care;

       o. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure appropriate supervision of mid-level providers, medical trainees
          therapists and nursing staff by attending physicians;

       p. failure to formulate, adopt, and/or enforce adequate rules and policies to
          ensure mid-level providers, medical trainees, therapists and nursing staff
          appropriately request attending physician intervention for patients such as
          Louis Sklarz, with lower extremity ulcers;


                                    11
         Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 14 of 19




                   q. failure to formulate, adopt, and/or enforce adequate rules and policies to
                      ensure that adequate and appropriate evaluations and interventions be
                      made with appropriate frequency by nurses, mid-level providers, therapists
                      and physicians so as to prevent pressure injury to the heel and/or prevent
                      lower extremity ulcers from progressing and/or worsening;

                   r. failing to maintain safe and adequate facilities and equipment necessary
                      for evaluation and treatment of patients at risk for lower extremity ulcers;

                   s. failing to properly oversee mid-level providers, medical residents,
                      therapists and nursing staff and the medical care provided by them; and

                   t. failing to properly oversee attending physicians and the supervision of
                      mid-level providers, medical trainees and nursing staff provided by them.

       44.     The Defendant’s professional liability as described herein is not only based upon

their individual acts of negligence and carelessness but is also vicarious in nature for the

negligence and carelessness of its actual and apparent agents and/or employees.

         45.   As a direct and proximate consequence of the Defendant’s negligence and

carelessness as described herein, Plaintiff has suffered the grievous and debilitating injuries and

losses alleged herein.

         46.   The negligence of the Defendants increased the risk of harm that Plaintiff would

suffer the injuries described herein.

         47.   As a direct and proximate consequence of the negligence of Defendant, Plaintiff

has suffered severe pain and suffering, severe emotional distress and mental anguish, hospital

and medical expense, loss of enjoyment of life’s pleasures, loss of past and future earnings and

all damages available under Pennsylvania law.




                                                 12
         Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 15 of 19




       WHEREFORE, Plaintiff respectfully demands judgment in his favor and against

Defendants, individually, jointly and severally, in an amount in excess of the applicable

arbitration limits, including interest, cost of suit, delay damages and such other relief as this

Honorable Court may deem appropriate.



                                                       KLINE & SPECTER, P.C.


                                                       /s/ Barry Magen
                                                       SHANIN SPECTER, ESQUIRE
                                                       BARRY MAGEN, ESQUIRE
                                                       1525 Locust Street
                                                       Philadelphia, Pennsylvania 19102
                                                       215-772-1000
                                                       Attorneys for Plaintiff

Date: February 18, 2021




                                                  13
Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 16 of 19
                              Case 2:21-cv-00754-TJS
                                               UNITEDDocument 1 Filed 02/18/21
                                                      STATES DISTRICT COURT Page 17 of 19
FOR THE EASTERN DISTRICT OF PENNSYLVANIA — DESIGNATION FORM to be used by counsel to indicate the category of the case for the purpose of
assignment to appropriate calendar.

Address of Plaintiff:   1425 Horsham Road, North Wales, PA 19454
Address of Defendant:
                              905 Pennsylvania Avenue NW                             Washington, District of Columbia 20530

Place of Accident, Incident or Transaction:   Crescenz Veterans Administration Medical Center,
                                                                         (Use Reverse Side For Additional Space)
     3900 Woodland Avenue, Philadelphia, PA 19104
Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation owning 10% or more of its stock?
     (Attach two copies of the Disclosure Statement Form in accordance with Fed.R.Civ.P. 7.1(a))                                 Yes9      No9
                                                                                                                                             x
Does this case involve multidistrict litigation possibilities?                                                                   Yes9      No9
                                                                                                                                             x
RELATED CASE, IF ANY:
Case Number:                                        Judge                                            Date Terminated:

Civil cases are deemed related when yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year previously terminated action in this court?
                                                                                                                                Yes9      No9 x
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated
   action in this court?
                                                                                                                               Yes9       No9 x
3. Does this case involve the validity or infringement of a patent already in suit or any earlier numbered case pending or within one year previously
      terminated action in this court?                                                                                           Yes9        No9
                                                                                                                                               x

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights case filed by the same individual?
                                                                                                                                 Yes9        No9
                                                                                                                                               x

CIVIL: (Place    U in ONE CATEGORY ONLY)
A. Federal Question Cases:                                                                               B. Diversity Jurisdiction Cases:
 1. 9 Indemnity Contract, Marine Contract, and All Other Contracts                                       1. 9 Insurance Contract and Other Contracts
 2. 9 FELA                                                                                               2. 9 Airplane Personal Injury
 3. 9 Jones Act-Personal Injury                                                                          3. 9 Assault, Defamation
 4. 9 Antitrust                                                                                          4. 9 Marine Personal Injury
 5. 9 Patent                                                                                             5. 9 Motor Vehicle Personal Injury
 6. 9 Labor-Management Relations                                                                         6. 9 Other Personal Injury (Please specify)
 7. 9 Civil Rights                                                                                       7. 9 Products Liability
 8. 9 Habeas Corpus                                                                                      8. 9 Products Liability — Asbestos
 9. 9 Securities Act(s) Cases                                                                            9. 9 All other Diversity Cases
10. 9 Social Security Review Cases                                                                                (Please specify)
    x All other Federal Question Cases
11. 9
           (Please specify)   Federal Tort Claims Act

                                                                  ARBITRATION CERTIFICATION
                                                                          (Check Appropriate Category)
I,      Barry G. Magen                                         , counsel of record do hereby certify:
      X Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case exceed the sum of
      9
$150,000.00 exclusive of interest and costs;
  9 Relief other than monetary damages is sought.

                                                  /s/ Barry Magen                                                                    84398
DATE:        2/17/21
                                                          Attorney-at-Law                                                           Attorney I.D.#
                                         NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

I certify that, to my knowledge, the within case is not related to any case now pending or within one year previously terminated action in this court
except as noted above.

DATE:       2/17/21                               /s/ Barry Magen                                                                     84398
                                                            Attorney-at-Law                                                           Attorney I.D.#
CIV. 609 (5/2012)
Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 18 of 19
Case 2:21-cv-00754-TJS Document 1 Filed 02/18/21 Page 19 of 19
